Name: 84/82/EEC: Commission Decision of 21 December 1983 instituting in certain rural areas of the Abruzzi region, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-02-15

 Avis juridique important|31984D008284/82/EEC: Commission Decision of 21 December 1983 instituting in certain rural areas of the Abruzzi region, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 044 , 15/02/1984 P. 0061 - 0065+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN CERTAIN RURAL AREAS OF THE ABRUZZI REGION , ITALY , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 84/82/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN CERTAIN AREAS OF THE ABRUZZI REGION , ITALY , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN CERTAIN RURAL AREAS OF THE ABRUZZI REGION , ITALY 1 . TITLE PREPARATORY PILOT ACTION IN CERTAIN RURAL AREAS OF THE ABRUZZI REGION , ITALY . 2 . GENERAL PURPOSE THE AIM OF THE PILOT ACTION IS TO TRY OUT INTEGRATED OPERATIONS DESIGNED TO MAKE LIVESTOCK FARMING LESS EXTENSIVE BY INCREASING FODDER PRODUCTION AND CREATING ALTERNATIVE SOURCES OF INCOME OUTSIDE AGRICULTURE . ON ACCOUNT OF THE AREA'S PARTICULAR FEATURES , THIS EXPERIMENT IS PARTICULARLY USEFUL FOR TESTING - IN A DIFFICULT ECONOMIC AND SOCIAL CONTEXT - THE CHOICE OF MEASURES , THEIR COORDINATION AND THE CAPABILITIES OF THE NATIONAL , REGIONAL AND LOCAL AUTHORITIES IN IMPLEMENTING THEM . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA IN THE ABRUZZI REGION , THERE ARE : - 23 400 HA IMPROVED PASTURE , - 177 568 HA OF ROUGH GRAZING . SOME 59 % OF THE CATTLE AND 90 % OF THE SHEEP AND GOATS ARE RAISED IN THE INLAND AREAS . IN VIEW OF THE REGION'S VARIOUS POSSIBILITIES , ITS FODDER PRODUCTION IS ESTIMATED AT 100 MILLION FODDER UNITS PER YEAR . ON THE BASIS OF EXPERIENCE , IT IS CONSIDERED THAT WITH CULTIVATION IMPROVEMENTS THE YIELD COULD BE IMPROVED BY 40 % , MAKING SOME 140 MILLION FODDER UNITS PER YEAR , INCLUDING 126 MILLION BETWEEN MAY AND SEPTEMBER . BY IMPROVING FODDER PRODUCTION CAPACITY IN THE MIDDLE AND LOWER HILL AREAS , IT WILL BE POSSIBLE TO INTENSIFY LIVESTOCK FARMING , FOR BETWEEN OCTOBER AND APRIL THE HERDS AND FLOCKS HAVE TO BE GRAZED IN APULIA AND LAZIO . THE AREA CONCERNED BY THIS PILOT ACTION COVERS 7 600 HA , OF WHICH 200 HA IS IMPROVED PASTURE PRIVIDING FEED FOR 1 800 SHEEP AND 200 GOATS , 2 000 HA IS ROUGH GRAZING LAND AND 5 400 HA FOREST . THE STOCKFARMING UNITS ARE TO BE ESTABLISHED ON TWO SELECTED HOLDINGS . THERE ARE ALSO COPPICES WHICH CAN PROVIDE RAW MATERIAL FOR ENERGY PRODUCTION . THE INDUSTRIAL FABRIC CONSISTS MAINLY OF SMALL AND MEDIUM-SIZED ENTERPRISES AND CRAFT FIRMS LARGELY SERVING THE REGIONAL MARKET . FINALLY , THE AREA'S PARTICULAR FEATURES ARE SUITED TO THE DEVELOPMENT OF TOURISM IN CONJUNCTION , IN SUMMER , WITH THE HIGHLY-DEVELOPED TOURISM ON THE COAST . THE PILOT ACTION IS TO BE LOCATED IN THE UPLAND AREAS OF LAGA ( GRAN SASSO AREA IN THE PROVINCE OF TERAMO ) AND THE AVENTINO ( THE MAEILLA AREA IN THE PROVINCE OF CHIETI ) . 4 . OPERATIONS THE OBJECT AND RESULTS SOUGHT SHOULD BE ATTAINED IF THE FOLLOWING OPERATIONS ARE CARRIED OUT : ( A ) AGRICULTURE : - IMPROVEMENT OF ROUGH GRAZING AND PASTURE MEADOWS TO INCREASE FODDER PRODUCTION , - INCREASE IN THE MARKET VALUE OF AGRICULTURAL PRODUCTS AND BY-PRODUCTS ; ( B ) SECONDARY SECTOR : - DEVELOPMENT OF CRAFT ACTIVITIES AND SMALL FIRMS , PARTICULARLY THOSE USING WOOD , WOOL AND BY-PRODUCTS , - PRODUCTION OF ENERGY , USING THE EXISTING COPPICES FOLLOWING IMPROVEMENT AND FARM WASTE ; ( C ) RURAL TOURISM : - DEVELOPMENT OF FACILITIES , - PROMOTION OF TOURISM , - TRANSPORT ; ( D ) GENERAL : - INFRASTRUCTURE , - BUSINESS ADVISORY SERVICES . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : OFFICE OF THE MINISTER FOR COORDINATION OF COMMUNITY POLICIES , ROME , - FOR IMPLEMENTATION : ABRUZZI REGION , L'AQUILA . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND FINANCING FINANCING ESTIMATES : SEE FOLLOWING TABLE . PREPARATORY PILOT ACTION IN CERTAIN RURAL AREAS OF THE ABRUZZI REGION , ITALY FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . AGRICULTURE - GRAZING LAND FOR TWO COLLECTIVE FARMS * - * - * - * - * - * 370 * 97 * 26 * 88 * 24 ( 1 ) * 88 - LAND IMPROVEMENT : - PREPARATION * 222 * - * - * 111 * 50 * - * - * - * - * - * 111 - SMALL-SCALE IRRIGATION * 185 * - * - * 92,5 * 50 * 185 * - * - * 92,5 * 50 * 185 - TWO LIVESTOCK CENTRES * 250 * - * - * 60 ( 2 ) * 24 * 250 * - * - * 60 ( 2 ) * 24 * 120 - TWO PROCESSING AND MARKETING UNITS * - * - * - * - * - * 1 110 * 555 * 50 * 110 * 10 * 110 - MECHANIZATION OF FORAGE-GROWING * 74 * - * - * 37 * 50 * - * - * - * - * - * 37 B . ENERGY PRODUCTION - WOODLAND IMPROVEMENTS * - * - * - * - * - * 1 396 * 698 * 50 * - * - * - - PYROLYSIS UNITS * - * - * - * - * - * 666 ( 4 ) * 266 * 40 * - * - * - C . BUSINESS ADVISORY SERVICES * 120 * - * - * 60 * 50 * 120 * - * - * 60 * 50 * 120 D . RURAL TOURISM - SITE FACILITIES ( CAMP SITES , SHOPS , ETC . ) * - * - * - * - * - * 148 ( 4 ) * 60 * 40 * 14,8 * 10 * 14,8 - PROMOTION OF TOURISM , STUDIES , ITINERARIES * 148 * - * - * 103,6 * 70 * 148 * - * - * 59,2 ( 3 ) * 40 * 162,8 - TRANSPORT * 74 * - * - * 37 * 50 * 74 * - * - * 37 ( 3 ) * 50 * 74 E . SMES AND CRAFT FIRMS - TWO CENTRES PRODUCTIVE SERVICES TO FIRMS ( BUILDINGS ) * - * - * - * - * - * 480 ( 4 ) * 192 * 40 * 120 * 25 * 120 - OPERATION * - * - * - * - * - * 210 * 140 * 70 * - * - * - - TECHNICAL ASSISTANCE ( CRAFTS ) * - * - * - * - * - * 200 * 110 * 55 * - * - * - F . INFRASTRUCTURE - RURAL INFRASTRUCTURE * - * - * - * - * - * 444 * 178 * 40 * 111 * 25 * 111 TOTAL * 1 073 * - * - * 501,1 * 47 * 5 801 * 2 296 * 40 * 752,5 * 13 * 1 253,6 ( 1 ) MAXIMUM COMMUNITY AID OF 48 358 ECU PER FARM MAY BE GRANTED : 96 716 ECU FOR THE TWO FARMS . ( 2 ) THE MAXIMUM OF 30 000 ECU LAID DOWN BY ARTICLE 12 ( 1 ) ( A ) WILL BE REVISED . ( 3 ) THIS OPERATION MAY BE INCLUDED IN THE IMPLEMENTATION PROGRAMME FOR THE SPECIFIC REGIONAL DEVELOPMENT MEASURES PURSUANT TO REGULATION ( EEC ) NO 2615/80 ( NON-QUOTA SECTION , ENLARGEMENT ) . ( 4 ) PUBLIC EXPENDITURE . NB : - THE EXISTING MEASURES ARE THOSE UNDER THE ERDF , EAGGF GUIDANCE SECTION AND THE ESF . - THE FINANCIAL ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE ITALIAN REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .